department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internat revenue code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final file the returns in accordance with their because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you agree with our deletions you do not need to take any further if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil dear x standard specification companies a companies b applications we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below you incorporated as a nonprofit corporation under the laws of state on date you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date standard facts your articles of incorporation state that you are organized exclusively for charitable and educational activities however you state that you do not engage in any charitable activities separate and apart from your educational activities specifically your primary purpose is to foster and promote the development of public access to and adoption of standard as a framework for social applications on the internet and to acquire create hold and manage intellectual_property related to standard and provide equal access to such intellectual_property to your community and public at no charge you describe standard as an open standard freely available to anyone in the world that can be used royalty-free to develop highly interactive community oriented web sites as well as applications known as gadgets that can be deployed inside of them standard can be used to develop containers ie networking systems or applications or gadgets which are displayed or embedded in the containers thus standard is an application programming interface api that displays any program written using standard on any website employing a standard container your members develop standard using a standard programming language you play no part in the standard’s development you merely facilitate development of the standard by bringing the various parties together specification your goal is to promote broad adoption of standard you achieve this goal by performing several activities first you facilitate standard’s development by providing online forums and tools for its development and by hosting educational activities online forums for development include an uriline content management system discussion groups and mailing lists you also manage an interactive web site wiki about standard second you conduct educational event that include detailed reviews of the current version of the specification presentations about developing applications and gadgets compatible with standard working sessions in which community members create such applications and gadgets with the help of standard experts and discussions about improvements and modifications that could be made to the specification in the future finally your directors and officers promote standard at conferences and events your officers and directors also occasionally meet with open source developers and users these meetings occur at your official events as well as on a more informal basis the topics of these discussions vary sometimes the focus is technical and sometimes the focus is merely promotional your officers and directors also frequently meet with executives from both the public and private sectors to determine how standard can benefit the social computing space the specifi ation is a series of technical documents describing standard you describe the specification as a ‘blueprint’ to the platform provider as well as to individual application developers td build and host applications that are based on a consistent model for social data applications social data can be anything from profiles events relationships photos etc you break the specification into several key areas to allow the developer to take only what is needed which you state is of great benefit to the individual developer because it allows them to control their development costs by not being required to implement more than what is necessary the specification describing standard is freely available to the public under the apache software foundation license hereinafter apache license which requires only that developers make proper attribution of the work ie source or object code made available under the apache license when using such work to create new or derivative products under the apache license any new or derivative product created using the specification may be sold for a fee you also require developers to sign certain licenses if they contribute directly to standard’s development the licenses ensure that the developers contribute all the intellectual_property ip to you and that they will not pursue any copyright infringement actions the industry you describe the space for social applications as being extremely competitive several major vendors with closed proprietary systems such as companies a strictly control their apis which you say results in fracturing of the industry these proprietary systems or platforms often employ proprietary programming languages thus in order to create one application that will run on these proprietary websites a programmer needs to know several proprietary languages and write the application in each of those languages you explain that the result is that developers must choose which platform to target for development you created standard to ensure that i no single vendor is able to control the space for social networking sites and social applications and ii the general_public has an optimum offering of sites and applications to choose from you state that t he benefit that standard provides is that individuals and small entrepreneurial start-ups now have one common standard application programmincs model that will work across deveiopriient maintenance and deployment and maximizes their audience thus you explain that standard allows software developers to create an application and have it run unchanged in a large and ever-increasing number of web sites which mitigates barriers to entry for application development and significantly reduces long-term maintenance_costs you state that an application or gadget programmed using standard can reach more than million consumers across these and other sites different systems this lowers their cost of adoption of standard whether a developer uses the specification to build proprietary or non-proprietary you do not limit the use of standard to your charitable purposes it may be used to develop proprietary containers applications and gadgets in fact you state that llimiting use of this ‘open’ standard to specific users or types of users would be antithetical to its mission and purpose applications is completely within the purview of the developer since standard was first released you state that many major social computing companies have adopted it you are unable to determine how many other companies utilize standard you state that there are thousands of standard gadgets applications you know nothing about and that you routinety discover new providers in unexpected places of those you do know several ie companies b use standard in commercial proprietary software sold for a fee additionally you state that nonprofits and universities use standard to develop applications such as applications governance you have ore class of members with voting rights as set forth in your bylaws membership is open to ail individuals who request to join submit an application and are approved by the board_of directors corporations may not be members membership dues are not required your bylaws state that five corporate directors and two community directors compose your board_of directors however your board is currently composed of three corporate directors two community directors and one industry expert the corporate signatories to agreement ‘corporate signatories appoint your corporate directors each corporate signatory chooses one corporate director usually from among its employees the current corporate signatories are signatory signatory and signatory former corporate signatories include signatory and signatory your members choose the community directors the only limitation on community directors is that they cannot be employed by any signatory to agreement all directors must be members of your organization in good standing your only source_of_income is by dues paid_by your corporate signatories community directors do not pay dues you determine dues based on a reasonable estimate of the cost of your activities for the year current dues are dollar_figurex you will make reasonable accommodations for corporate signatories who are unable to meet their financial obligations you confirm that your current corporate signatories-signatory signatory and signatory 3-produce commercial proprietary software using standard these programs are sold a fee law sec_501 exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization descrited in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational or operational_test it is not exempt if an organization fails to meet either the sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet this requirement the organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_65_1 1965_1_cb_226 determined that an organization which promotes and fosters the development and design of machinery in connection with a commercial operation and which has the power to sell assign and grant licenses with respect to its copyrights trademarks trade names or patent rights was not exempt under sec_501 specifically the irs found that any benefit to the public was indirect because the development and licensing of the new machine benefited those particular manufacturers revrul_69_632 1969_2_cb_120 determined that a nonprofit organization composed of members of a particular industry to develop new and improved uses for existing products of the industry was not exempt under sec_501 the association itself conducted no scientific research rather it contracted with various research organizations institutes and universities for specific research projects selected by a committee of technical experts chosen from the association’s membership the results of these projects were published and made available to the interested public specifically the ruling found that the association's research projects may result in new products and processes that benefit the public but such benefit was secondary to that derived wy the association’s members revrul_74_116 1974_1_cb_127 determined that an organization whose membership was limited to organizations that own rent or use a specific type of computer and whose activities are designed to keep members informed of current scientific and technical data of special interest to them as users of the computers was not exempt under sec_501 the organization was devoted to developing and exchanging data among users of a specific type of computer furthermore the organization served as a liaison between users and the manufacturer of the computer the organization’s activities in furtherance of this goal included conducting meetings and seminars to discuss problems relating to the use of the computer publishing reports of its meetings and seminars for distribution to members and publishing a monthly newsletter to inform members of current scientific and technical data of special interest to them the organization was supported primarily by membership dues and seminar fees the service determined that by making specialized information available to its members under these circumstances the organization served the private interests of its members rather than a public interest and therefore failed to qualify under sec_501 in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes in 92_tc_1053 the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the private benefit of the republican party because the its curriculum was tailored to republican interests the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests private benefits included advantage profit fruit privilege gain or interest however o ccasional economic benefits flowing to persons as an incidental consequence of an organization pursing exempt charitable purposes will not generally constitute prohibited private benefit in peoples prize v commissioner 87_tcm_813 the tax_court determined that peoples prize did not qualify for recognition under sec_501 because it benefitted private rather than public interests peoples prize was organized to benefit humankind by raising money to award a prize to a manufacturing company that develops and builds a reliable car peoples prize argued that this activity would relieve the poor and distressed would benefit by providing ‘transportation less costly to purchase and maintain the court determined that this activity benefitted the substantial private interests of car and truck manufacturers and that no reasonable basis other than speculation by petitioner existed to conclude that the poor and distressed or any other charitable_class would receive any benefit from the activity proposed analysis an organization seeking tax-exempt status under sec_501 must be organized and operated exclusively for charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see sec_1_501_c_3_-1 an organization is operated exclusively for one or more exempt_purpose only if primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 the presence of a single substantial non-exempt purpose will destroy the exemption regardless of the number or importance of any truly exempt purposes 326_us_279 the materials you submitted state that you are seeking recognition of tax-exempt status under sec_501 as an educational_organization based on a review of your activities you are not described in sec_501 because you are operated for substantial non-exempt purposes it engages promoting and facilitating the development of a specific open source software specification to be a competitor to proprietary systems is not an exempt_purpose see revrul_74_116 revrul_69_632 revrul_65_1 your educational activities are incidental to this substantial non- exempt_purpose sec_1_501_c_3_-1 326_us_279 therefore you do not engage primarily in activities that accomplish one or more exempt purposes sec_1_501_c_3_-1 additionally vou operate for the substantial private benefit of your corporate signatories members and non-members an organization seeking recognition under sec_501 must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d ii the courts also define private benefit as nonincidental benefits conferred on disinterested persons that service private interests 92_tc_1053 prohibited private benefit may include an ‘advantage profit fruit privilege gain or interest id however o ecasional economic benefits flowing to persons as an incidental consequence of an organization pursing exempt charitable purposes will not generally constitute prohibited private benefit id your corporate signatories members and non-members benefit from your operations in two ways first standard reduces the cost_of_producing social applications in the absence of standard a developer would need to learn several proprietary languages and develop social applications using each of those languages in order to reach multiple audiences programming in proprietary languages requires a developer to choose which platforms to target for development however using standard saves the developer time and money because he does not have to’learn new proprietary languages develop social applications in each of those languages and maintain each of those applications therefore both member and non-member developers benefit from the reduction in development maintenance and deployment costs standard causes furthermore you state that an application or gadget programmed using standard can reach more than million consumers and that number is expanding the magnitude of this benefit increases as standard becomes more widely adopted thus second both your current corporate signatories-signatory signatory and signatory and other individuals and entities such as companies b use standard to produce commercial proprietary software that is sold for a fee your corporate signatories members and non- members benefit from the sale of this software additionally the reduction in development maintenance and deployment costs amplifies this benefit by increasing the potential profit from the sale of this software the private benefit to your corporate signatories members and non-members is more than incidental because you cannot perform your educational activities without also promoting standard see peoples prize 87_tcm_813 the fact that sec_501 organizations may also benefit from standard does not mitigate the private benefit to your corporate signatories members and non-members furthermore you are unwilling to limit the use of standard to sec_501 organizations because such a limitation would be antithetical to your purposes accordingly you operate for the substantial benefit of private interests conclusion based on the above we have made a determination that you fail to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 because you are not operated exclusively for one or more exempt purposes you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this declaration must be signed by an elected officer a member of the board_of directors or a trustee rather than an attorney or accountant you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director exempt_organizations rulings and agreements
